                       THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

WACKER DRIVE EXECUTIVE SUITES,
LLC, on behalf of itself, individually, and
on behalf of all others similarly situated,

              Plaintiff,                          Case No. 18-CV-5492

       v.                                         Magistrate Judge Sunil R. Harjani

JONES LANG LASALLE AMERICAS
(ILLINOIS), LP,

              Defendant.


                                              ORDER

       Plaintiff Wacker Drive Executive Suites LLC seeks leave to amend its Complaint
[62, 72] under Federal Rule of Civil Procedure 15(a)(2) to add two additional subsections
of alleged violations of 29 U.S.C. § 158(b)(4)(ii)(A) and (B). Defendant Jones Lang
LaSalle Americas (Illinois), LP objects to the motion [69] and the proposed amendment.

        Rule 15(a)(2) of the Federal Rules of Civil Procedure permits amendments to
complaints and further instructs that the Court should “freely” grant leave “when justice so
requires.” While Defendant is correct that Plaintiff bears the burden of establishing the
basis for the request, the scrutiny is not as exacting as Defendant represents. As the Seventh
Circuit recently stated, “applying the liberal standard for amending pleadings, especially
in the early stages of a lawsuit, is the best way to ensure that cases will be decided justly
and on their merits.” Runnion v. Girl Scouts of Greater Chicago, 786 F.3d 510, 518 (7th
Cir. 2015). The decision to grant a plaintiff leave to further amend a complaint under Rule
15(a)(2) is also within the sound discretion of the Court. See Pugh v. Tribune Co., 521 F.3d
686, 698 (7th Cir. 2008).

       Courts routinely grant leave to amend complaints, particularly early in the case,
where discovery is still in its infancy, and the defendant has an opportunity to explore the
basis for the allegation and take discovery on the matter. In contrast, courts often deny
motions for leave to amend brought at the close of discovery. See Hukic v. Aurora Loan
Servs., 588 F.3d 420, 432 (7th Cir. 2009)(affirming denial of leave to amend complaint
brought three days before the close of discovery); Coleman v. Ramada Hotel Operating
Co., 933 F.2d 470, 473 (7th Cir. 1991) (affirming denial of leave to amend complaint
brought at the close of discovery); Bohen v. City of East Chicago, 799 F.2d 1180, 1184
(7th Cir. 1986) (affirming denial of leave to amend brought two weeks before the close of
discovery because plaintiff was “less than diligent” and amendment prejudiced defendant).
Moreover, district courts “have broad discretion to deny leave to amend where there is
undue delay, bad faith, dilatory motive, repeated failure to cure deficiencies, undue
prejudice to the defendants, or where the amendment would be futile.” Right Field
Rooftops, LLC v. Chi. Cubs Baseball Club, LLC, 870 F.3d 682, 693 (7th Cir. 2017).

        In this case, Defendant contends that the proposed amendment comes one year after
the filing of the initial complaint. That, of course, is after a lengthy briefing period on
Defendant’s motion to dismiss, the Court’s consideration of that motion, and its even
lengthier opinion. “Delay on its own is usually not reason enough for a court to deny a
motion to amend.” Soltys v. Costello, 520 F.3d 737, 743 (7th Cir. 2008). This is also
Plaintiff’s first request to amend and it comes shortly after the Court’s ruling on
Defendant’s motion to dismiss and the filing of its answer to the complaint. Thus, the
argument on delay is not persuasive. Discovery is also at its early stages in this case, and
Defendant will have the opportunity to explore the basis for these additional claims, which
can cure any prejudice to Defendant. Defendant also contends that Plaintiff has failed to
sufficiently explain why it did not include the allegation in its first complaint. That may
be true, but Plaintiff does not have to proffer a detailed explanation under the rule, and its
explanation that it is adding two additional claims as a result of this Court’s ruling on the
motion to dismiss is enough. Futility is also not obvious from the Defendant’s response
brief and Defendant has also not fully developed the argument. Nor is the threat of another
motion to dismiss from the Defendant sufficient to deny the motion – the filing of the
motion is a choice in the hands of the Defendant and it could certainly opt not to file one
now and wait until summary judgment to assert its arguments. While the Court certainly
would have preferred to address all the claims in one opinion, the fact that the Court has to
address another motion to dismiss on a more limited set of claims is not a sufficient basis
to deny the amendment. Defendant’s argument is also true for virtually all amendments
under Rule 15(a)(2), which could inspire a second motion to dismiss, yet they are still
freely granted by district courts. For the reasons stated above, the Court does not find that
there is undue delay, bad faith, dilatory motive, repeated failure to cure deficiencies, undue
prejudice to the defendants, or futility of the amendment, which are the standards that the
Seventh Circuit has laid out as a basis to deny a Rule 15(a)(2) amendment. Right Field
Rooftops, 870 F.3d at 693.

       Having said that, and because the potential for future amendments can cause
disruption in the discovery schedule and the Court’s Rule 16(b) scheduling order, the Court
is establishing a deadline for Plaintiff to file an amended complaint with any additional
claims by September 13, 2019. After that, any future requests to amend the Complaint will
have to satisfy the good cause standard identified in Alioto v. Town of Lisbon, 651 F.3d
715, 718 (7th Cir. 2011) and Bell v. Taylor, 827 F.3d 699, 706 (7th Cir. 2016).
        Plaintiff’s motion for leave to file an amended complaint [62] is granted. Plaintiff
shall file its amended complaint by September 13, 2019.

SO ORDERED.
Dated: September 4, 2019
                                                        ______________________
                                                        Sunil R. Harjani
                                                        United States Magistrate Judge
